Fourth Court of Appeals
                                San Antonio, Texas
                                       March 6, 2019

                                    No. 04-18-00477-CV

      Robert TYSON, Carl and Kathy Taylor, Linda and Ron Tetrick and Ruthie Nilson,
                                     Appellants

                                             v.

      Robert N. FREEMAN II as Principal of Medina Livestock Sales Company, LTD.,
                                     Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding

                                      ORDER
        Appellants have filed a motion to expedite mandate. Appellee is ORDERED to file any
written objection to appellants’ motion no later than March 11, 2019.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court